Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of -the United States as follows: Appellant contended that (1) the failure to require disclosure of the name of the informant under the circumstances disclosed in the record and (2) the joint and several acts of the Federal and State police officers constituted an illegal search in violation of the Fourth Amendment and deprived him of due process in violation of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that appellant’s constitutional rights were not violated. [See 12 N Y 2d 443.]